Exhibit 10.29
TEMPLE-INLAND INC.
RESTRICTED UNITS AGREEMENT

         
EMPLOYEE:
       
DATE OF GRANT:
       
AWARD PERIOD:
       
RESTRICTED UNITS VALUE:
  $                       

This Agreement is entered into between TEMPLE-INLAND INC., a Delaware
corporation (“Temple-Inland”) and the Employee named above, and is an integral
and inseparable term of Employee’s employment as an employee of Temple-Inland or
an Affiliate. In consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, Temple-Inland and the Employee hereby
agree as follows:
1. Grant of Restricted Units. Subject to the restrictions, terms and conditions
of this Agreement and the Plan Documents (as hereafter defined), Temple-Inland
hereby awards to the Employee one hundred restricted units (“Restricted Units”)
with the total value stated above (the “Restricted Units Value”).
2. Governing Documents. This Agreement and the Restricted Units awarded hereby
are subject to all the restrictions, terms and provisions of the Temple-Inland
Inc. 2008 Incentive Plan (the “Plan”) and the Temple-Inland Standard Terms and
Conditions for Restricted Units dated ___ (together with the Plan, the “Plan
Documents”) which are herein incorporated by reference and to the terms of which
the Employee hereby agrees. Capitalized terms used in this Agreement that are
not defined herein shall have the meaning set forth in the Plan Documents.
3. No Stockholder Rights. The Restricted Units will be a book entry credited in
the name of the Employee representing a Performance Award under the Plan.
4. Vesting. Except as otherwise provided in the Plan Documents and subject to
paragraphs 5 and 6 hereof, the Employee’s Restricted Units covered hereby shall
(to the extent not previously forfeited) vest as of the occurrence of a Vesting
Date, as defined in Exhibit A hereto.
5. Forfeiture Upon Separation from Service. Except as provided in paragraph 6,
upon the Employee’s Separation From Service prior to a Vesting Date, the
Restricted Units granted hereunder shall be forfeited.
6. Effect of Retirement. Notwithstanding paragraph 5 hereof, if the Employee
incurs a Separation From Service prior to a Vesting Date by reason of
Retirement, the Restricted Units shall not be forfeited upon such Separation
from Service, and shall be paid in accordance with, and subject to, the terms of
paragraph 7 hereof and the Plan Documents.
7. Payment of Restricted Units. Subject to the terms and conditions hereof,
Exhibits A and B hereto, and the Plan Documents, Temple-Inland will pay to the
Employee, in cash, the vested Restricted Units Value as soon as practicable
after the occurrence of a Vesting Date, but not later than ninety days after the
Vesting Date, provided that if the Vesting Date occurs upon a Change in Control,
payment shall be made not later than the fifth business day after the Change in
Control.
8. Arbitration. The Employee and Temple-Inland agree that this Agreement arises
out of, and is inseparable from, the Employee’s employment with Temple-Inland or
any of its Affiliates. The Employee and Temple-Inland further agree to final and
binding arbitration as the exclusive forum for resolution of any dispute of any
nature whatsoever, whether initiated by the Employee or Temple-Inland, arising
out of, related to, or connected with Employee’s employment with, or termination
by, Temple-Inland or any of its Affiliates. This includes, without limitation,
any dispute arising out of the application, interpretation, enforcement, or
claimed breach of this Agreement. The only exceptions to the scope of this
arbitration

1



--------------------------------------------------------------------------------



 



provision are claims arising under any written agreement between the Employee
and Temple-Inland or its Affiliate that expressly provides that such claims are
not subject to binding arbitration. Arbitration under this provision shall be
conducted under the employment dispute rules and procedures of either the
American Arbitration Association or of JAMS/Endispute, according to the
preference of the party initiating such arbitration. Appeal from, or
confirmation of, any arbitration award under this paragraph may be made to any
court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.
9. The Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan. This Agreement shall be binding upon
and inure to the benefit of Temple-Inland and its successors and assigns and
shall be binding upon and inure to the benefit of the Employee and his or her
legatees, distributees and personal representatives. By signing this Agreement,
the Employee acknowledges and expressly agrees that the Employee has read the
Agreement and the Plan Documents and agrees to their terms. This Agreement may
be executed by Temple-Inland and the Employee by means of electronic or digital
signatures, which shall have the same force and effect as manual signatures. The
Employee acknowledges and agrees that clicking “I Accept” on the Company’s
online grant acceptance screen has the effect of affixing the Employee’s
electronic signature to this Agreement. This Agreement shall be governed by and
construed in accord with federal law, where applicable, and otherwise with the
laws of the State of Texas.
     IN WITNESS WHEREOF, Temple-Inland has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and the Employee has hereunto
set his or her hand, all as of the Date of Grant written above.

                  TEMPLE-INLAND INC.            
 
               
 
               
By:
               
 
 
 
Employee                  
 
   

2



--------------------------------------------------------------------------------



 



Exhibit A
Vesting Date
Performance Goal
1. Vesting Date: Vesting Date means, with respect to the Restricted Units, the
earliest of (i) the date the Committee certifies Temple-Inland’s achievement of
the Performance Goal, (ii) the occurrence of a Change in Control, or (iii) the
Employee’s death or Disability. The Committee shall certify during ___ (but not
later than                     ) whether the Performance Goal has been achieved.
2. Performance Goal: The Performance Goal for the Restricted Units is
Temple-Inland having either (i) an ROI of at least one percent (annualized) over
the Award Period or (ii) an ROI over the Award Period that falls within the top
three quartiles as compared to the Peer Group.
“Peer Group” means Abitibi-Bowater, Appleton Papers Inc., Boise Inc., Canfor
Corporation, Caraustar Industries, Inc., Cascades Inc., Catalyst Paper
Corporation, Domtar Inc., Glatfelter (P.H.) Company, Graphic Packaging,
International Paper Company, MeadWestvaco Corporation, Mercer International
Inc., Neenah Paper Inc., Newark Group (The) Inc., NewPage Corp., Packaging
Corporation of America, Rock-Tenn Company, Smurfit-Stone Container Corporation,
Temple-Inland Inc., Verso Paper, Wausau Paper Corp., and West Fraser Timber Co.;
provided, however, that a company will be removed from the Peer Group if for any
year during the Award Period (a) it ceases to be required to file either a Form
10-K or Form 40-F, or (b) less than 80% of its total revenues (as reported in
Form 10-K or in the case of a Canadian company that does not file a Form 10-K,
the Canadian company’s Form 40-F) are from either (i) paper
manufacturing/conversion or (ii) lumber and panels.
For purposes of determining if Temple-Inland has an ROI of at least one percent,
ROI means total segment operating income, less general and administrative
expenses and share-based compensation and long term incentive compensation not
included in segments, divided by beginning of year total assets less certain
assets (assets held for sale, municipal bonds related to capital leases,
financial assets of special purpose entities, discontinued operations, and
acquisitions/divestitures on a weighted average basis) and current liabilities
(excluding current portion of long-term debt).
For purposes of determining ROI as compared to the Peer Group, ROI means
operating income, excluding Significant Unusual Items, divided by beginning of
year total assets, excluding certain assets (assets held for sale, municipal
bonds related to capital leases, financial assets of special purpose entities,
discontinued operations, and acquisitions/divestitures on a weighted average
basis), and less current liabilities (excluding current portion of long-term
debt). Significant Unusual Items are income items reported in the Form 10-K or
Form 40-F that represent the recognition of income from multiple years’
activities in the current year (for example, gain on the sale or disposition of
an asset, and refunds, rebates, settlements, and credits that represent
recognition of income from multiple years’ activities). An item will be included
as a Significant Unusual Item only if it exceeds $1 million.

3



--------------------------------------------------------------------------------



 



Exhibit B
Section 409A Payment Date in the Event of Certain Changes in Control
If, prior to the first day of the calendar year beginning immediately following
the end of the Award Period, the Employee will have either (a) attained age 65
or (b) attained age 55 and completed at least five years of employment by
Temple-Inland or any of its Affiliates (assuming that the Employee does not
incur a Separation From Service prior to such calendar year), then the following
shall apply:
Notwithstanding the provisions of paragraph 7 of the Agreement, if a Vesting
Date occurs by reason of a Change in Control and such Change in Control does not
constitute a “change in control event” (within the meaning of Treasury Regs. §
1.409A-3(i)(5)), (a) payment of the Restricted Units Value (which shall be paid
in cash) shall not be made as soon as practicable after such Vesting Date but
shall instead be made as soon as practicable (but in all events within five
business days) after the earlier of the Employee’s Separation From Service on or
after the Change in Control (subject to paragraph 8 of the Temple-Inland Inc.
Standard Terms and Conditions for Restricted Units) or December 31, 2011.

4



--------------------------------------------------------------------------------



 



TEMPLE-INLAND INC.
STANDARD TERMS AND CONDITIONS
FOR RESTRICTED UNITS

1.   Certain Definitions: For purposes of this Temple-Inland Inc. Standard Terms
and Conditions for Restricted Units (the “Standard Terms and Conditions”), the
Temple-Inland Inc. 2008 Incentive Plan (the “Plan,” and together with the
Standard Terms and Conditions, the “Plan Documents”), and Restricted Units to
which this Standard Terms and Conditions applies, the following terms shall have
the meanings set forth below:

  a.   Award Period: means the Award Period specified in a Restricted Units
Agreement.     b.   Change in Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Temple-Inland (not including in the securities beneficially
owned by such Person any securities acquired directly from Temple-Inland or its
Affiliates) representing 20% or more of the combined voting power of
Temple-Inland’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clauses
(a), (b) or (c) of paragraph (3) below;     (2)   within any twenty-four
(24) month period, the following individuals cease for any reason to constitute
a majority of the number of directors then serving on the Board: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Temple-Inland) whose
appointment or election by the Board or nomination for election by
Temple-Inland’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;     (3)   there is consummated a merger,
consolidation of Temple-Inland or any direct or indirect subsidiary of
Temple-Inland with any other corporation or any recapitalization of
Temple-Inland (for purposes of this paragraph (3), a “Business Event”) unless,
immediately following such Business Event (a) the directors of Temple-Inland
immediately prior to such Business Event continue to constitute at least a
majority of the board of directors of Temple-Inland, the surviving entity or any
parent thereof, (b) the voting securities of Temple-Inland outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Temple-Inland or any subsidiary of Temple-Inland, at least 60% of the
combined voting power of the securities of Temple-Inland or such surviving
entity or any parent thereof outstanding immediately after such Business Event,
and (c) in the event of a recapitalization, no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of Temple-Inland or such
surviving entity or any parent thereof (not including in the securities
Beneficially Owned by such Person any securities acquired directly from
Temple-Inland or its Affiliates) representing 20% or more of the combined voting
power of the then outstanding securities of Temple-Inland or such surviving
entity or any parent thereof (except to the extent such ownership existed prior
to the Business Event);

5



--------------------------------------------------------------------------------



 



  (4)   the shareholders of Temple-Inland approve a plan of complete liquidation
or dissolution of Temple-Inland;     (5)   there is consummated an agreement for
the sale, disposition or long-term lease by Temple-Inland of substantially all
of Temple-Inland’s assets, other than (a) such a sale, disposition or lease to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of Temple-Inland in substantially the same
proportions as their ownership of Temple-Inland immediately prior to such sale
or disposition or (b) the distribution directly to Temple-Inland’s shareholders
(in one distribution or a series of related distributions) of all of the stock
of one or more subsidiaries of Temple-Inland that represent substantially all of
Temple-Inland’s assets; or     (6)   any other event that the Board, in its sole
discretion, determines to be a Change in Control for purposes of the Restricted
Units.         Notwithstanding the foregoing, a “Change in Control” under
clauses (1) through (5) above shall not be deemed to have occurred by virtue of
the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the common stock of
Temple-Inland immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in one or more
entities which, singly or together, immediately following such transaction or
series of transactions, own all or substantially all of the assets of
Temple-Inland as constituted immediately prior to such transaction or series of
transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.     (3)   “Effective
Date” means, the Date of Grant of the applicable Restricted Units.     (4)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.     (5)   “Person” shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) Temple-Inland or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Temple-Inland or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of Temple-Inland in substantially the same proportions as their
ownership of stock of Temple-Inland.

  c.   Disability: means Separation From Service due to a Participant’s becoming
disabled (within the meaning of Section 409A of the Code).     d.   Participant:
means any Eligible Person who has been awarded Restricted Units pursuant to the
Plan.     e.   Restricted Units: means a book entry representing a Performance
Award subject to restrictions provided herein.

6



--------------------------------------------------------------------------------



 



  f.   Restricted Units Agreement: means the written agreement evidencing an
award of Restricted Units executed by Temple-Inland and an Eligible Person.    
g.   Retirement: means a Participant’s Separation From Service after either
(i) attaining age 65 or (ii) attaining age 55 and completing at least five years
of service with Temple-Inland or any of its Affiliates.     h.   Separation From
Service: means a Participant’s separation from service (within the meaning of
Section 409A of the Code) with Temple-Inland (or other applicable service
recipient, within the meaning of Section 409A of the Code) after the Date of
Grant of the relevant Restricted Units.     i.   Temple-Inland: means
Temple-Inland Inc. and any successor thereto.

  Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.

2.   Acceptance of Restricted Units Agreement: Restricted Units shall be
immediately cancelled and expire if the applicable Restricted Units Agreement is
not accepted (in such manner as may be specified by Temple-Inland) by such
Participant (or his or her agent or attorney) and delivered to Temple-Inland (in
such manner as may be specified by Temple-Inland) within 60 days after the Date
of Grant of the Restricted Units (unless an extension of such deadline for
extenuating circumstances is approved by a Vice President of Temple-Inland).  
3.   Form of Awards: Restricted Units, when issued, will be represented by a
book entry in the name of the Participant.   4.   Nonalienation of Benefits:
Except as required by applicable law, no right or benefit under the Plan or any
Restricted Units Agreement shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, transfer,
pledge, exchange, transfer, encumber or charge the same shall be void. No right
or benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to such benefit. If any
Participant shall become bankrupt or attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge any right or
benefit under the Plan or any Restricted Units Agreement, then such right or
benefit shall, in the discretion of the Committee, cease and terminate, and in
such event, the Committee in its discretion may hold or apply the same or any
part thereof for the benefit of the Participant or his beneficiary, spouse,
children or other dependents, or any of them, in such manner and in such
proportion as the Committee may deem proper.   5.   Withholding: A Participant
shall be obligated to satisfy all applicable federal, state and local tax
withholding requirements attributable to the Restricted Units, and
Temple-Inland’s obligation to pay Restricted Units in accordance with, and
subject to the terms of, the applicable Restricted Units Agreement, shall be
subject to the satisfaction of applicable federal, state and local tax
withholding requirements.   6.   No Right to Continued Employment; No Additional
Rights: Nothing contained in the Plan or in any Restricted Units Agreement shall
confer on any Participant any right to continue in the employ of Temple-Inland
or any of its Affiliates or interfere in any way with the right of Temple-Inland
or an Affiliate to terminate the employment of a Participant at any time, with
or without cause, notwithstanding the Restricted Units awarded to the
Participant may be forfeited. Nothing in the Plan Documents or any Restricted
Units Agreement shall be construed to give any employee of Temple-Inland or any
Affiliate any right to receive an award of Restricted Units or as evidence of
any agreement or understanding, express or implied, that Temple-Inland or any
Affiliate will employ the Participant in any particular position or at any
particular rate of remuneration, or for any particular period of time.

7



--------------------------------------------------------------------------------



 



7.   Exclusion from Pension, Profit-Sharing and Other Benefit Computations: By
acceptance of a Restricted Units award under the Plan, a Participant shall be
deemed to have agreed that any compensation arising out of the award constitutes
special incentive compensation that shall not be taken into account as “salary”,
“pay”, “compensation” or “bonus” in determining the amount of any payment under
any pension, retirement or profit-sharing plan of Temple-Inland or any
Affiliate. In addition, each Participant shall be deemed to have agreed that
neither the award, vesting nor payment of Restricted Units shall be taken into
account in determining the amount of any life insurance coverage or short or
long-term disability coverage provided by Temple-Inland or any Affiliate.   8.  
Section 409A of the Code: This Standard Terms and Conditions and the Restricted
Units Agreement (the “Agreements”) are intended to comply with the requirements
of Section 409A of the Code (or exemptions thereto) to the extent applicable,
and Temple-Inland shall administer and interpret the Agreements in accordance
with such requirements. If any provision contained in the Agreements conflicts
with the requirements of Section 409A of the Code (or the exemptions intended to
apply under the Agreements), the Agreements shall be deemed to be reformed to
comply with the requirements of Section 409A of the Code (or the applicable
exemptions thereto). In no event whatsoever shall Temple-Inland be liable for
any additional tax, interest or penalties that may be imposed on a Participant
by Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code. Notwithstanding anything to the contrary herein, if a
payment under the Agreements is due to a “separation from service” for purposes
of the rules under Treas. Reg. §1.409A-3(i)(2) (payments to specified employees
upon a separation from service) and the Participant is determined to be a
“specified employee” (as determined under Treas. Reg. §1.409A-1(i) and the
related Temple-Inland procedures), such payment shall, to the extent necessary
to comply with the requirements of Section 409A of the Code, be made on the
later of the date specified by the other provisions of the Agreements or the
date that is six months after the date of the Participant’s separation from
service (or, if earlier, the date of the Participant’s death).   9.  
Applicability: This Standard Terms and Conditions shall apply to Restricted
Units as to which the Committee designates it as applying, and the Committee may
designate it as applying in whole or in part in its discretion to a Restricted
Units award.   10.   Plan Controls: In the event of any conflict between the
Plan and the terms of a Restricted Units Agreement or the Standard Terms and
Conditions, the Plan shall govern.

8